OPINION ON REHEARING
PER CURIAM.
Pursuant to Rule 9.030(a)(2)(A)(v) of the Rules of Appellate Procedure, we certify to the Supreme Court of Florida as a matter of great public interest the following question:
Where statements made by appellants when measured by traditional factual tests are found to have been given voluntarily and without coercion or inducement, they may nonetheless be rendered legally involuntary and therefore subject to being suppressed under Miranda v. Arizona, 384 U.S. 436 [86 S.Ct. 1602, 16 L.Ed.2d 694] (1966) where, immediately following the reading of the Miranda warnings, the following statement is also read:
This statement is taken primarily in order to refresh your memory at the time you may be called to testify, if and when this matter goes to court.
Additionally, we emphasize that the .38 calibre pistol has not been suppressed as to Cleo LeCroy as it was Jon LeCroy⅛ statement which led to its discovery. Thus, the trial court properly suppressed it only as to Jon LeCroy.
With these modifications we adhere to our original opinion, 435 So.2d 354, and deny rehearing.
HERSEY and GLICKSTEIN, JJ., concur.
ANDREWS, ROBERT LANCE, Associate Judge, concurs specially with opinion.